Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/4/2022 has been entered.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted on 2/4/2022 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The applicant’s specification doesn’t explicitly disclose explicit language that provides support for the claimed limitations of “sending, by the mobile device, the received first content to the first server” (disclosed in lines 18-19 of claim 1) or “sending, by the mobile device, the received second content to the first server” (disclosed in the last two lines of claim 1). Several segments in the applicant’s specification disclose that the content identifiers (i.e., URLs representing each web page of the plurality of web pages used to reconstruct the requested web pages individually at the client/mobile device) representing each content, but no language in the that any of the first or second content are sent by the mobile device to the first server (i.e., proxy or other intermediate device used to perform anonymity of the mobile device user’s personal information). Dependent claims 2-52 are dependent upon claim 1 and are also rejected under 35 USC 112(a).

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Lines 1-6 of claim 1 disclose the language of “a first content identified by a first content identifier” and “a second content identified by a first content identifier”. Although the applicant’s claim language discloses that the first content identifier comprises a first URL that identifies a first content comprises and a/the first content identifier used to identify a second content a first content identifier”) is drawn to the same content identifier. Dependent claims 2-52 are dependent upon claim 1 and are also rejected under 35 USC 112(b).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220317